 



Exhibit 10.5
     SECOND AMENDMENT TO LEASE
     SECOND AMENDMENT TO LEASE dated as of this 6 day of September, 2005, by and
between BOSTON PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Landlord”) and IONA TECHNOLOGIES, INC., a Delaware corporation (“Tenant”).
RECITALS
     By Lease dated March 2, 1999 (the “Original Lease,” and as amended by the
Letter Agreement and First Amendment to Lease described below, the “Lease”),
Landlord did lease to Tenant and Tenant did lease from Landlord 60,718 square
feet of rentable floor area (the “Rentable Floor Area of the Initial Premises”)
on the third and fourth floors of Phase II of the building (the “Building”)
known as and numbered 200 West Street, Waltham, Massachusetts (referred to in
the Lease as the “Premises” or “Tenant’s Space” and hereinafter sometimes
referred to as the “Initial Premises”).
     By letter agreement dated May 14, 1999 (the “Letter Agreement”) the Tenant
Allowance (as that term is defined in the Original Lease) for the Initial
Premises was reduced by $62,749.00 as Landlord was required to install the
sprinkler system in the Initial Premises in order to obtain a certificate of
occupancy (the calculation of the Tenant Allowance having been based in part on
Tenant installing the sprinkler system for the Premises). In addition, the
Tenant Allowance for the Expansion Premises (as hereinafter defined) was also
reduced by an amount equal to the product of (i) $1.00 (being the approximate
cost on a square foot basis for installing the sprinkler system) and (ii) the
actual rentable floor area of the Expansion Premises (as determined pursuant to
Section 2.1.3 of the Original Lease).
     By First Amendment to Lease dated as of November 1, 2000 (the “First
Amendment”) Tenant leased from Landlord as required by Section 2.1.3 of the
Original Lease, an additional 4,762 square feet of rentable floor area (the
“Rentable Floor Area of the Expansion Premises”) located on the first floor of
Phase II of the Building, which space is shown on Exhibit A-1 attached to such
First Amendment (the “Expansion Premises”) upon the terms and conditions
contained in the First Amendment. The Initial Premises as increased by the
Expansion Premises is hereinafter sometimes collectively referred to as the
“Existing Premises.”
     Landlord and Tenant have agreed to extend the Term of the Lease for one
(1) period of five (5) years and to provide Tenant with an additional option to
extend the Term of the Lease, upon the terms and conditions contained in the
Lease except as set forth in this Second Amendment to Lease (“the Second
Amendment”).
     Landlord and Tenant have also agreed to reduce the size of the Existing
Premises by subtracting therefrom the 35,119 square feet of rentable floor area
(the “Rentable Floor Area of the Relinquished Premises”) consisting of 4,732
square feet of rentable floor area located on the first floor of the Building
and 30,387 square feet of rentable floor area located on the third floor of the
Building and shown on Exhibit A attached hereto (the “Relinquished Premises”).

-1-



--------------------------------------------------------------------------------



 



     Landlord and Tenant are entering into this instrument to set forth said
agreements and to amend the Lease.
     NOW THEREFORE, in consideration of One Dollar ($1.00) and other good and
valuable consideration in hand this date paid by each of the parties to the
other, the receipt and sufficiency of which are hereby severally acknowledged,
and in further consideration of the mutual promises herein contained, Landlord
and Tenant hereby agree to and with each other as follows:

1.   Effective on July 31, 2006 (the “Reduction Date”) the Relinquished Premises
shall be deleted from the space demised from Landlord to Tenant under the Lease,
so that the remaining space (the “Remaining Premises”) demised under the Lease
shall consist of the 30,331 square feet of rentable floor area located on the
fourth floor of the Building (the “Rentable Floor Area of the Remaining
Premises”) shown on Exhibit A as the “Remaining Premises” and the terms
“Premises” and “Tenant’s Space” as defined and used in the Lease shall be deemed
to refer to the Remaining Premises. By way of example, the option to extend the
Term of the Lease contained in Section 5 hereof shall apply to the Remaining
Premises only and not to the Relinquished Premises.   2.   On or prior to the
Reduction Date, Tenant shall quit and vacate the Relinquished Premises and
surrender the same in the condition required by the Lease upon the expiration or
earlier termination of the Lease Term.   3.   The Term of the Lease, which but
for this Second Amendment is scheduled to expire on July 31, 2006, is hereby
extended for one (1) period of five (5) years commencing on August 1, 2006 and
expiring on July 31, 2011 (the “First Extended Term”), unless extended or sooner
terminated in accordance with the provisions of the Lease, upon all of the same
terms and conditions contained in the Lease as herein amended.   4.  
Section 2.4.1 of the Lease is hereby deleted in its entirety and Landlord and
Tenant agree that Tenant’s only option to extend shall be as provided in
Section 5 hereinbelow.   5.   (A) On the conditions (which conditions Landlord
may waive by written notice to Tenant) that both at the time of exercise of the
herein described option to extend and as of the commencement of the extended
term (i) there exists no “Event of Default” (defined in Section 7.1 of the
Lease) and there have been no more than three (3) Event of Default occurrences
during the Term of the Lease (ii) the Lease is still in full force and effect,
and (iii) Tenant has neither assigned the Lease nor sublet more than thirty-five
percent (35%) of the Rentable Floor Area of the Premises (except for an
assignment or subletting permitted without Landlord’s consent under
Section 5.6.1 of the Lease), Tenant shall have the right to extend the Term of
the Lease upon all the same terms, conditions, covenants and agreements
contained in the Lease (except for the Annual Fixed Rent which shall be adjusted
during the option period as hereinbelow set forth and except that there shall be
no further option to extend) for either (i) one (1) period of three (3) years or
(ii) one (1) period of five (5) years, as hereinafter set forth. The option
period is sometimes herein referred to as the “Second Extended Term.”
Notwithstanding any

-2-



--------------------------------------------------------------------------------



 



    implication to the contrary, Landlord has no obligation to make any
additional payment to Tenant in respect of any construction allowance or the
like or to perform any work to the Premises as a result of the exercise by
Tenant of any such option.       (B) If Tenant desires to exercise said option
to extend the Term, then Tenant shall give notice (the “Exercise Notice”) to
Landlord, not earlier than twelve (12) months nor later than ten (10) months
prior to the expiration of the First Extended Term exercising such option to
extend and advising Landlord whether Tenant elects to extend for one (1) period
of three (3) years or one (1) period of five (5) years. Promptly after
Landlord’s receipt of the Exercise Notice, Landlord shall provide Landlord’s
quotation to Tenant of the annual fair market rent for the Premises for the
Second Extended Term, such quotation to be based on the use of the Premises as
first class office space utilizing properties of a similar character in the
Boston West Suburban market (“Landlord’s Rent Quotation”). If at the expiration
of thirty (30) days after the date when Landlord provides such quotation to
Tenant (the “Negotiation Period”), Landlord and Tenant have not reached
agreement on a determination of an annual rental for the Second Extended Term
and executed a written instrument extending the Term of the Lease pursuant to
such agreement, then Tenant shall have the right, for thirty (30) days following
the expiration of the Negotiation Period, to make a request to Landlord (which
such request shall be in writing and must be signed by an authorized officer or
representative of Tenant) for a broker determination (the “Broker
Determination”) of the Prevailing Market Rent (as defined in Exhibit G attached
to the Original Lease) for the Second Extended Term, which Broker Determination
shall be made in the manner set forth in Exhibit G attached to the Original
Lease.     (C) Upon either the agreement of the parties during the Negotiation
Period on an annual fixed rent for the Second Extended Term or the timely giving
of notice by Tenant to Landlord requesting the Broker Determination, then the
Lease and the Lease Term shall automatically be deemed extended, for the Second
Extended Term, without the necessity for the execution of any additional
documents, except that Landlord and Tenant agree to enter into an instrument in
writing setting forth the Annual Fixed Rent for the Second Extended Term as
determined in the relevant manner set forth in this Section 5; and in such event
all references to the Lease Term or the term of the Lease shall be construed as
referring to the Lease Term, as so extended, unless the context clearly
otherwise requires, and except that there shall be no further option to extend
the Lease Term. Notwithstanding anything contained herein to the contrary,
Tenant shall only have the option to extend for either a three (3) year period
or a five (5) year period and not both and in no event shall the Lease Term
hereof be extended for more than three (3) years or five (5) years (as the case
may be depending on the election made in the Exercise Notice) after the
expiration of the First Extended Term.       In the event that the parties have
not agreed upon the annual rental for the Second Extended Term during the
Negotiation Period and Tenant has not timely requested the Broker Determination
in accordance with the provisions of Section 5(B) above, then Tenant shall be
deemed to have waived its right to exercise the extension option and the Term of
the Lease shall expire at the end of the First Extended Term on July 31, 2011.

-3-



--------------------------------------------------------------------------------



 



6.   (A) The Lease shall be amended to provide that for the period from
August 1, 2005 through July 31, 2006, Annual Fixed Rent for the portion of the
Premises defined as the Remaining Premises shall be reduced so that it is
payable at the annual rate of $803,771.50 (being the product of (i) $26.50 and
(ii) the Rentable Floor Area of the Remaining Premises (being 30,331 square
feet)).       (B) For the period from August 1, 2005 through July 31, 2006,
Annual Fixed Rent for the portion of the Premises defined as the Relinquished
Premises shall continue to be payable as provided in the Lease, at the annual
rate of $1,176,486.50 (being the product of (i) $33.50 and (ii) the Rentable
Floor Area of the Relinquished Premises (being 35,119 square feet)).       (C)
For the period from August 1, 2006 through July 31, 2007, Annual Fixed Rent for
the Remaining Premises shall be payable at the annual rate of $834,102.50 (being
the product of (i) $27.50 and (ii) the Rentable Floor Area of the Remaining
Premises (being 30,331 square feet)).       (D) For the period from August 1,
2007 through July 31, 2008, Annual Fixed Rent for the Remaining Premises shall
be payable at the annual rate of $864,433.50 (being the product of (i) $28.50
and (ii) the Rentable Floor Area of the Remaining Premises).       (E) For the
period from August 1, 2008 through July 31, 2009, Annual Fixed Rent for the
Remaining Premises shall be payable at the annual rate of $894,764.50 (being the
product of (i) $29.50 and (ii) the Rentable Floor Area of the Remaining
Premises).       (F) For the period from August 1, 2009 through July 31, 2010,
Annual Fixed Rent for the Remaining Premises shall be payable at the annual rate
of $925,095.50 (being the product of (i) $30.50 and (ii) the Rentable Floor Area
of the Remaining Premises).       (G) For the period from August 1, 2010 through
the remainder of the First Extended Term, Annual Fixed Rent for the Remaining
Premises shall be payable at the annual rate of $955,426.50 (being the product
of (i) $31.50 and (ii) the Rentable Floor Area of the Remaining Premises).      
(H) For the extension option period provided in Section 5 of this Second
Amendment (if exercised), Annual Fixed Rent shall be payable as provided in such
Section 5.   7.   For the purposes of computing Tenant’s payments for operating
expenses pursuant to Section 2.6 of the Original Lease (as amended by Section 4
of the First Amendment), Tenant’s payments for real estate taxes pursuant to
Section 2.7 of the Original Lease (as amended by Section 4 of the First
Amendment) and Tenant’s payments for electricity (as determined pursuant to
Sections 1.1, 2.5, and 2.8 of the Original Lease and as amended by Section 4 of
the First Amendment), for the portion of the Lease Term on and after the
Reduction Date, the “Rentable Floor Area of the Premises” shall be reduced by
the

-4-



--------------------------------------------------------------------------------



 



    Rentable Floor Area of the Relinquished Premises (being 35,119 square feet)
to become the Rentable Floor Area of the Remaining Premises (being 30,331 square
feet), with Tenant’s Share, from and after the Reduction Date, being 12.21%. For
the portion of the Lease Term prior to the Reduction Date, the “Rentable Floor
Area of the Premises” shall continue to be as provided in the Lease as amended
for such purposes.   8.   (A) For the purposes of computing Tenant’s payments
for operating expenses pursuant to Section 2.6 of the Lease for the portion of
the Lease Term on and after the Reduction Date, the $5.50 per square foot
operating expense base referred to in Section 2.6 of the Lease shall be changed
to be equal to the quotient of (a) “Landlord’s Operating Expenses” (as defined
in Section 2.6 of the Lease) for calendar year 2006 (that is the period
beginning on January 1, 2006 and ending on December 31, 2006) divided by (b) the
“Total Rentable Floor Area of the Building” (as defined in Section 1.1 of the
Lease) (“Base Operating Expenses”).       For the portion of the Lease Term
prior to the Reduction Date, such operating expense base shall remain unchanged
for such purposes.       (B) For the purposes of computing Tenant’s payments for
real estate taxes pursuant to Section 2.7 of the Lease for the portion of the
Lease Term on and after the Reduction Date, the definition of “Base Taxes”
contained in said Section 2.7(v) of the Lease shall be deleted in its entirety
and replaced with the following:

“Base Taxes” means Landlord’s Tax Expenses (hereinbefore defined) for fiscal tax
year 2007, (that is the period beginning on July 1, 2006 and ending on June 30,
2007).

    For the portion of the Lease Term prior to the Reduction Date, such
definition shall remain unchanged for such purposes.   9.   Landlord shall
provide to Tenant a special allowance equal to the product of (i) $7.00 and (ii)
the Rentable Floor Area of the Remaining Premises (being $212,317.00) (the
“Second Amendment Tenant Allowance”). The Second Amendment Tenant Allowance
shall be used and applied by Tenant solely on account of the cost of work
performed in the Remaining Premises (“Remaining Premises Work”) by Tenant or, at
Tenant’s request, by Landlord, in accordance with the terms of the Lease,
including without limitation alterations, upgrades, installations, replacements,
renovations and other improvements to the Remaining Premises (and specifically
including communications room air conditioning and gas fire suppression system).
Provided that the Tenant (i) in the event Tenant performed the Remaining
Premises Work, has completed all of such work in accordance with the terms of
this Lease, has paid for all of such Remaining Premises Work in full and has
delivered to Landlord lien waivers from all persons who might have a lien as a
result of such work, in recordable forms reasonably acceptable to Landlord,
(ii) in the event Tenant performed the Remaining Premises Work, has delivered to
Landlord its certificate specifying the cost of such Remaining Premises Work and
all contractors, subcontractors and supplies involved with Remaining Premises

-5-



--------------------------------------------------------------------------------



 



    Work, together with evidence of such cost in the form of paid invoices,
receipts and the like, (iii) has satisfied the requirements of (i) and
(ii) above and made request for such payment or has instructed Landlord to apply
such monies (as the case may be) on or before July 31, 2007, (iv) is not
otherwise in default under the Lease (unless Tenant shall cure the same in
connection with its request for application of the applicable portion of the
Second Amendment Tenant Allowance), and (v) there are no liens (unless bonded to
the reasonable satisfaction of Landlord) against Tenant’s interest in the Lease
or against the Building or the Site arising out of Remaining Premises Work or
any litigation relating thereto in which Tenant is a party, then within thirty
(30) days after the satisfaction of the foregoing conditions, the Landlord shall
(i) in the case where Tenant has performed the Remaining Premises Work, pay to
the Tenant the lesser of the amount of such costs so certified or the amount of
the Second Amendment Tenant Allowance or (ii) in the case where Landlord
performed the Remaining Premises Work at Tenant’s request, apply the same to the
cost of such work. For the purposes hereof, the cost to be so reimbursed by
Landlord shall include the cost of leasehold improvements, architects’ fees and
reasonable construction supervision fees payable to Landlord but not the cost of
any of Tenant’s personal property, trade fixtures or trade equipment, moving
expenses or any so-called soft costs.       Notwithstanding the foregoing,
Landlord shall be under no obligation to apply any portion of the Second
Amendment Tenant Allowance for any purposes other than as provided in this
Section 9, nor shall Landlord be deemed to have assumed any obligations, in
whole or in part, of Tenant to any contractors, subcontractors, suppliers,
workers or materialmen. Further, in no event shall Landlord be required to make
application of any portion of the Second Amendment Tenant Allowance on account
of any supervisory fees (except to Landlord as stated hereinabove), overhead,
management fees or other payments to Tenant, or any partner or affiliate of
Tenant. In the event that the Second Amendment Tenant Allowance has not been
utilized by July 31, 2007, Tenant may by notice to Landlord given no later than
July 31, 2007, elect to apply the remainder of such Second Amendment Tenant
Allowance up to $50,000.00 towards Annual Fixed Rent and Additional Rent next
due and owing by Tenant under this Lease. Any portion of the Second Amendment
Tenant Allowance in excess of $50,000.00 then remaining shall be forfeited by
Tenant. Landlord shall be entitled to deduct from the Second Amendment Tenant
Allowance an amount equal to $150.00 per hour for senior staff and $100.00 per
hour for junior staff, plus third party expenses incurred by Landlord to review
Tenant’s plans and Remaining Premises Work, provided such deductions shall not
exceed $2,500.00 in the aggregate.   10.   Sections 2.1.1, 2.1.2 and 8.21 of the
Lease are hereby deleted in their entirety and of no further force and effect.  
11.   The definition of “Tenant’s Generator” set forth in Section 2.2.2 of the
Original Lease is hereby amended to mean the two (2) existing emergency
generators installed by or on behalf of Tenant and currently serving the
Premises as of the date hereof.   12.   Tenant acknowledges and agrees that it
has utilized all of the Tenant Allowance provided

-6-



--------------------------------------------------------------------------------



 



    for in Section 3.2(C) of the Original Lease and accordingly Landlord shall
have no further obligations with respect to the same.   13.   All of Tenant’s
existing signage in the Building is hereby approved by Landlord.   14.   (A) It
is acknowledged and agreed that Landlord is currently holding a security deposit
in the amount of Four Hundred Thousand and 00/100 Dollars ($400,000.00) in the
form of a Letter of Credit, pursuant to and in accordance with the terms and
provisions of Section 8.20 of the Original Lease. Subject to the provisions of
said Section 8.20 (as modified by this Section 14), Landlord shall continue to
hold the Letter of Credit as security for the performance by Tenant of its
obligations under the Lease during the First Extended Term and the extension
option period (if exercised).       (B) Landlord shall exchange the Letter of
Credit for a Letter of Credit delivered by Tenant which reduces the amount
secured by the Letter of Credit by Two Hundred Thousand and 00/100 Dollars
($200,000.00) so that the remaining amount secured by the Letter of Credit shall
be Two Hundred Thousand and 00/100 Dollars ($200,000.00) on August 1, 2006 (the
“Scheduled Reduction Date”), provided that as of such date (x) no Event of
Default is then existing and no monetary default (beyond any applicable notice
and cure period provided in Section 7.1 of the Original Lease) has occurred
within the twelve (12) month period prior to the Scheduled Reduction Date
(regardless of whether Tenant subsequently pays the amounts owed after the
expiration of any cure period), (y) Tenant has restored any amounts previously
applied by Landlord to Landlord’s damages arising from any default on the part
of Tenant and (z) Tenant has satisfied the “Financial Qualifications” (as
hereinafter defined). The remaining Two Hundred Thousand and 00/100 Dollars
($200,000.00) shall continue to be held by Landlord as security for performance
by Tenant of its obligations under the Lease during the First Extended Term and
the extension option period (if exercised).       In the event that, as of the
Scheduled Reduction Date, Tenant had defaulted in any monetary obligation
(beyond any applicable notice and cure period provided in Section 7.1 of the
Original Lease) within the twelve (12) month period prior to the Scheduled
Reduction Date, the reduction of the Letter of Credit shall be deferred for
twelve (12) months from the original scheduled reduction (provided that Tenant
has subsequently cured such monetary default and that all other conditions to
the reduction of the Letter of Credit have been met as of the deferred reduction
date). Furthermore, in the event that, as of the Scheduled Reduction Date,
Tenant was unable to satisfy the Financial Qualifications, the reduction of the
Letter of Credit shall be deferred until such time as Tenant shall be able to
satisfy the same (provided that all other conditions to the reduction of the
Letter of Credit have been met as of the deferred reduction date).       For the
purposes hereof, the “Financial Qualifications” shall mean that:

  (i)   Tenant shall have a liquidity (defined as the sum of cash, cash
equivalents and marketable securities as reported on Tenant’s most recent
quarterly

-7-



--------------------------------------------------------------------------------



 



      financial statement filed with the Securities and Exchange Commission
prior to the Scheduled Reduction Date) of at least $35,000,000.00; and     (ii)
  Tenant shall have demonstrated profitability (defined as positive net income
as shown on Tenant’s quarterly financial statements filed with the Securities
and Exchange Commission, exclusive of stock option expenses) for the four
consecutive quarters immediately preceding the Scheduled Reduction Date
(beginning June 30, 2005 and ending June 30, 2006, assuming that all other
conditions have been satisfied in order for the Scheduled Reduction Date to
occur on August 1, 2006).

    (C) If Tenant believes that it has satisfied all the conditions precedent to
a reduction in the amount of the security deposit, then it shall request such
reduction in writing to Landlord, which request shall certify to Landlord that
all such conditions have been satisfied. If Landlord determines that all of the
aforesaid conditions are met, the security deposit shall be so reduced in
accordance with this Section 14. No Letter of Credit shall automatically reduce,
but any reduction in the amount thereof shall require Landlord’s prior written
notice to the issuer of the Letter of Credit of the reduced amount. Promptly
after Landlord’s receipt of Tenant’s request for a reduction as described above,
Landlord shall determine whether such a reduction is permitted in accordance
with this Section 14, and if it is, Landlord shall notify the issuer of the
Letter of Credit of the amount to which the Letter of Credit shall be reduced.  
15.   (A) As of the date hereof, the space on a portion of the first (1st) floor
of the Building shown on Exhibit B attached hereto (such space being hereinafter
referred to as the “Offer Space”) is leased to PAREXEL International LLC (the
“Existing Tenant”) and Tenant (it being acknowledged and agreed that such
portion of the Offer Space as is currently occupied by Tenant is being vacated
by Tenant as part of the Relinquished Premises in accordance with Section 1
above). Such lease with the Existing Tenant and the term thereof, including, but
not limited to, the original term thereof, options to extend the term thereof,
any expansion options and any amendments thereto is hereinafter called the
“Existing Lease.”       Subject to (x) the Existing Lease and the rights of the
Existing Tenant thereunder, (y) the right of Landlord to enter into an initial
lease or leases with third parties with respect to that portion of the Offer
Space that is to be vacated by Tenant as part of the Relinquished Premises and
(z) the right of Landlord to negotiate direct leases for all or any portion of
the Offer Space with any current or future subtenants of the Offer Space (which
rights in subsections (x), (y) and (z) are prior to the rights of Tenant under
this Section 15, notwithstanding that amendments to the Existing Lease and/or
new leases with third parties for the portion of the Offer Space being vacated
by Tenant as part of the Relinquished Premises and/or direct leases with any
current or future subtenants of the Offer Space may be executed subsequent to
the date of this Second Amendment), Landlord agrees not to enter into a lease or
leases for all or any portion of the Offer Space during the period commencing on
the date hereof and ending on September 30, 2009 without first giving to Tenant
an opportunity to lease such space as hereinafter set forth,

-8-



--------------------------------------------------------------------------------



 



    provided that at any time such portion of the Offer Space becomes so
available hereunder for reletting (i) there exists no Event of Default,
(ii) this Lease is still in full force and effect and (iii) Tenant continues to
directly lease and occupy at least 30,000 square feet of rentable floor area in
the Building. Landlord shall use reasonable efforts to keep Tenant informed of
the possibility of such space becoming so available.       (B) When any portion
of the Offer Space becomes available for reletting prior to marketing the same
to any other party (specifically excluding any rights of Landlord to lease or
market such space as provided in Section 15(A) hereinabove), Landlord shall
notify Tenant in writing of the availability of such portion of the Offer Space
and shall advise Tenant of the business terms upon which Landlord is willing so
to lease such space which terms shall be based on Landlord’s good faith
determination of the annual market rent for such space. If Tenant wishes to
exercise Tenant’s right of first offer or to negotiate the business terms upon
which such portion of the Offer Space is to be leased, Tenant shall do so by
giving Landlord notice of Tenant’s desire to lease such space on such terms, or
to negotiate the business terms, within ten (10) business days after Landlord’s
written notice to Tenant of the availability of such space and of such terms. If
Tenant shall give such notice of its desire to lease such space on such terms,
the same shall constitute an agreement to enter into an amendment to this Lease
to incorporate the applicable portion of the Offer Space into the Premises upon
the terms set forth in Landlord’s notice. If Tenant shall not so exercise such
right within such ten (10) business day period, or if Tenant shall exercise its
right to negotiate with Landlord and Landlord and Tenant shall be unable to
negotiate in good faith the terms upon which the applicable portion of the Offer
Space is to be leased within twelve (12) business days following receipt by
Landlord of Tenant’s notice, time being of the essence in respect of either such
time period, Landlord shall be free at any time thereafter to enter into a lease
of such portion of the Offer Space and Tenant shall have no further rights with
respect to such previously-offered portion of the Offer Space. It is understood
and agreed that the provisions of this Section 15 shall be null and void and of
no further force and effect after September 30, 2009 (Landlord having no further
obligation to offer any portion of the Offer Space to Tenant after such date).  
    (C) If Tenant shall exercise any such right of first offer and if,
thereafter, the then occupant of the premises with respect to which Tenant shall
have so exercised such right wrongfully fails to deliver possession of such
premises at the time when its tenancy is scheduled to expire, Landlord shall use
all reasonable efforts and due diligence (which shall be limited to the
commencement and prosecution thereafter of eviction proceedings and to the
payment of legal fees and other expenses reasonably associated with such
proceedings but which shall not require the taking of any appeal) to evict such
occupant from the applicable portion of the Offer Space and to deliver
possession of the applicable portion of the Offer Space to Tenant as soon as may
be practicable. Commencement of the term of Tenant’s occupancy and lease of such
additional space shall, in the event of such holding over by such occupant, be
deferred until possession of the additional space is delivered to Tenant. The
failure of the then occupant of such premises to so vacate shall not give Tenant
any right to terminate the Lease or to deduct from, offset against or withhold
Annual Fixed Rent, additional rent or other charges due under the Lease (or any

-9-



--------------------------------------------------------------------------------



 



    portions thereof), provided that the obligation to pay rent with respect to
such portion of Offer Space shall not commence until the delivery of such space.
  16.   In no event shall Tenant have the right to terminate or cancel the Lease
or to withhold rent or to set-off any claim or damages against rent as a result
of any default by Landlord or breach by Landlord of its covenants or warranties
or promises under the Lease, except as otherwise expressly provided in the Lease
to the contrary and except in the case of a wrongful eviction of Tenant from the
demised premises (constructive or actual) by Landlord continuing after notice to
Landlord thereof and a reasonable opportunity for Landlord to cure the same.
Further, except as otherwise expressly provided in the Lease to the contrary,
the Tenant shall not assert any right to deduct the cost of repairs or any
monetary claim against the Landlord from rent thereafter due and payable, but
shall look solely to the Landlord for satisfaction of such claim.   17.   (A) As
an inducement to Landlord to enter into this Second Amendment, Tenant hereby
represents and warrants that: (i) Tenant is not, nor is it owned or controlled
directly or indirectly by, any person, group, entity or nation named on any list
issued by the Office of Foreign Assets Control of the United States Department
of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any similar list
or any law, order, rule or regulation or any Executive Order of the President of
the United States as a terrorist, “Specially Designated National and Blocked
Person” or other banned or blocked person (any such person, group, entity or
nation being hereinafter referred to as a “Prohibited Person”); (ii) Tenant is
not (nor is it owned, controlled, directly or indirectly, by any person, group,
entity or nation which is) acting directly or indirectly for or on behalf of any
Prohibited Person; and (iii) Tenant (any person, group, or entity which Tenant
controls, directly or indirectly) has not conducted nor will conduct business
nor has engaged nor will engage in any transaction or dealing with any
Prohibited Person, including without limitation any assignment of the Lease or
any subletting of all or any portion of the Premises or the making or receiving
of any contribution or funds, goods or services to or for the benefit of a
Prohibited Person. In connection with the foregoing, it is expressly understood
and agreed that (x) any breach by Tenant of the foregoing representations and
warranties shall be deemed an immediate Event of Default by Tenant under
Section 7.1 of the Lease (without the benefit of notice or grace) and shall be
covered by the indemnity provisions of Section 5.7 of the Lease, and (y) the
representations and warranties contained in this subsection shall be continuing
in nature and shall survive the expiration or earlier termination of the Lease.
Notwithstanding anything contained herein to the contrary, for the purposes of
this subsection (A) the phrase “owned or controlled directly or indirectly by
any person, group, entity or nation” and all similar such phrases shall not
include (x) any shareholder owning an interest of five percent (5%) or less in
Tenant or (y) any holder of a direct or indirect interest in a publicly traded
company whose shares are listed and traded on a United States national stock
exchange.       (B) As an inducement to Tenant to enter into this Second
Amendment, Landlord

-10-



--------------------------------------------------------------------------------



 



    hereby represents and warrants that: (i) Landlord is not, nor is it owned or
controlled directly or indirectly by, any person, group, entity or nation named
on any list issued by the Office of Foreign Assets Control of the United States
Department of the Treasury (“OFAC”) pursuant to Executive Order 13224 or any
similar list or by any law, order, rule or regulation or any Executive Order of
the President of the United States as a terrorist, “Specially Designated
National and Blocked Person” or other banned or blocked person (any such person,
group, entity or nation being hereinafter referred to as a “Prohibited Person”);
(ii) Landlord is not (nor is it owned or controlled, directly or indirectly, by
any person, group, entity or nation which is) acting directly or indirectly for
or on behalf of any Prohibited Person; and (iii) neither Landlord (nor any
person, group, entity or nation which owns or controls Landlord, directly or
indirectly) has conducted or will conduct business or has engaged or will engage
in any transaction or dealing with any Prohibited Person, including without
limitation the making or receiving of any contribution of funds, goods or
services to or for the benefit of a Prohibited Person. In connection with the
foregoing, is expressly understood and agreed that the representations and
warranties contained in this subsection shall be continuing in nature and shall
survive the expiration or earlier termination of this Lease. Notwithstanding
anything contained herein to the contrary, for the purposes of this subsection
(B) the phrase “owned or controlled directly or indirectly by any person, group,
entity or nation” and all similar such phrases shall not include (x) any
shareholder of Boston Properties, Inc., (y) any holder of a direct or indirect
interest in a publicly traded company whose shares are listed and traded on a
United States national stock exchange or (z) any limited partner, unit holder or
shareholder owning an interest of five percent (5%) or less in Boston Properties
Limited Partnership or the holder of any direct or indirect interest in Boston
Properties Limited Partnership.

18.   (A) Tenant warrants and represents that Tenant has not dealt with any
broker in connection with the consummation of this Second Amendment other than
Cresa Partners (“Cresa”); and in the event any claim is made against Landlord
relative to dealings by Tenant with brokers other than Cresa, Tenant shall
defend the claim against Landlord with counsel of Tenant’s selection first
approved by Landlord (which approval will not be unreasonably withheld) and save
harmless and indemnify Landlord on account of loss, cost or damage which may
arise by reason of such claim.       (B) Landlord warrants and represents that
Landlord has not dealt with any broker other than Cresa in connection with the
consummation of this Second Amendment; and in the event any claim is made
against Tenant relative to dealings by Landlord with brokers, Landlord shall
defend the claim against Tenant with counsel of Landlord’s selection first
approved by Tenant (which approval will not be unreasonably withheld) and save
harmless and indemnify Tenant on account of loss, cost or damage which may arise
by reason of such claim. Landlord shall be responsible for the payment of the
commission owed to Cresa in connection with this Second Amendment.   19.  
Except as otherwise expressly provided herein, all capitalized terms used herein
without definition shall have the same meanings as are set forth in the Lease.

-11-



--------------------------------------------------------------------------------



 



20.   Except as herein amended the Lease shall remain unchanged and in full
force and effect. All references to the “Lease” shall be deemed to be references
to the Original Lease as amended by the Letter Agreement, First Amendment and as
herein amended.

WITNESS the execution hereof under seal as of the day and year first above
written.

                                              LANDLORD:    
 
                            WITNESS:       BOSTON PROPERTIES LIMITED PARTNERSHIP

    /s/ [ILLEGIBLE]       By:   BOSTON PROPERTIES, INC.,
its general partner    
 
                                            By:   /s/ David C. Provost          
                   
 
                  Name:   David C. Provost    
 
                  Title:   Senior Vice President    
 
                      Boston Properties    
 
                                            TENANT:    
 
                            ATTEST:       IONA TECHNOLOGIES, INC.    
 
                            By:   /s/ Christopher Mirabile       By:   /s/ Peter
M. Zotto                          
 
  Name:   Christopher Mirabile           Name:   Peter Zotto    
 
  Title:   Secretary           Title:   CEO    
 
                      Hereto duly authorized    
 
                                            By:                                
 
 
                  Name:        
 
                  Title:   Treasurer or Assistant Treasurer  
 
                      Hereto duly authorized    

-12-



--------------------------------------------------------------------------------



 



EXHIBIT A
Rentable Area of the Remaining Premises
30,331 RSF
 
(GRAPHIC) [b69080itb6908002.gif]





--------------------------------------------------------------------------------



 



EXHIBIT B
Right of First Offer Spaces
 
(GRAPHIC) [b69080itb6908003.gif]

